DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a continuation of PCT/CN2018/123927 that was filed on December 26, 2018.

Drawings
The drawings were received on June 25, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 11 recites the limitation "the tail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the hull" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
On line 2 of claim 12, a “snapping part” is disclosed.  It is unclear to the examiner what the applicant is intending to claim as a “snapping part”.
Claims 13 and 14 depend from claim 12 and refer to “the snapping part”.  Claims 13 and 14 are thus also rendered indefinite.
On line 3 of claim 15, a “snapping piece” is disclosed.  It is unclear to the examiner what the applicant is intending to claim as a “snapping piece”.
Claims 16-19 depend from claim 15, and claims 18 and 19 refer to “the snapping piece”.  Claims 16-19 are thus also rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woodland (US 6,269,763).
Woodland discloses the same towing hook device as claimed, as shown in Figures 1-36, which is comprised of a driving system or motor/actuator, defined as    Part #56, for rotating a cable drum, defined as Part #57, which holds a cable, defined as Part #58, with an attached grappling hook, and a grappling hook launcher, defined as Part #37, for deploying said grappling hook and said cable for towing operations, as described in lines 53-67 of column 13 and lines 1-4 of column 14.  Said grappling hook is configured to hook onto a carrier, defined as Part #95, for towing said carrier with an aquatic vehicle, defined as Part #1.0, as shown in Figure 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 7,246,567) in view of Woodland.
Shelton et al. discloses a remotely operated marine vehicle, as shown in Figures 1-20C, which is comprised of a main body, defined as Part #10, with a propulsion system having at least one ducted propeller, defined as Part #36, with a steering rudder for changing the motion attitude of said main body, as shown in Figures 2-4, a camera system, as shown in Figures 12A-J, with at least one camera, defined as Part #225, having a switchable angle of view, a communication system, defined as Part #18, as shown in Figure 16G, with a signal receiving module, defined as Part #394, and a signal transmitting module, defined as Part #406, for receiving and transmitting signals from and to a remote control unit, defined as Part #16, for wireless control of said marine vehicle, as shown in Figure 16G, and a control system, defined as Part #227, as shown in Figure 16H, for controlling an operating state of said propulsion system, defined as  Part #422, adjusting said camera, defined as Part #416, and for controlling internal and external communication of said communication system, defined as Parts #414 and 426.
Shelton et al., as set forth above, discloses all of the features claimed except for the use of a mounted device in the form of a towing hook device or a sonar device.
Woodland discloses an autonomous marine vehicle, as shown in Figures 1-36, which includes a towing hook device having a driving system or motor/actuator, defined as Part #56, for rotating a cable drum, defined as Part #57, which holds a cable, defined as Part #58, with an attached grappling hook, and a grappling hook launcher, defined as Part #37, for deploying said grappling hook and said cable for towing operations, as 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a towing hook device or a sonar device with a marine vehicle, as taught by Woodland, in combination with the marine vehicle as disclosed by Shelton et al. for the purpose of providing an aquatic vehicle with means for towing another vessel or a carrier, and means for detecting underwater objects in order to facilitate navigation of said marine vehicle.

Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 16, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617